Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  June 30, 2017                                                                                         Stephen J. Markman,
                                                                                                                  Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  Rehearing No. 615                                                                                        David F. Viviano
                                                                                                         Richard H. Berstein
                                                                                                              Joan L. Larsen
                                                                                                            Kurtis T. Wilder,
  153636(68)                                                                                                           Justices



  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
                                                                     SC: 153636
  v                                                                  COA: 323776
                                                                     Wayne CC: 13-009551-FC
  TIWAUN MAURICE CALLOWAY,
             Defendant-Appellant.
  _________________________________________

  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellant,
                                                                     SC: 153751
  v                                                                  COA: 323776
                                                                     Wayne CC: 13-009551-FC
  TIWAUN MAURICE CALLOWAY,
             Defendant-Appellee.
  _________________________________________/

        On order of the Court, the motion for rehearing is considered, and it is DENIED.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                    June 30, 2017
                                                                                Clerk